PER CURIAM.
Whereas, the judgment of this court was entered on January 29, 1963 (Fla.App., 149 So.2d 87) dismissing this appeal from the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, in the above styled cause; and
Whereas, on review of this courts’ judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 19, 1963 (155 So.2d 360) and mandate dated July 18, 1963, now lodged in this court, quashed this courts’ judgment of dismissal and remanded the cause to this court for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, it is ordered that the judgment of this court filed January 29, 1963, is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the above styled appeal is reinstated and shall proceed to a final determination on the merits.